Citation Nr: 0106483	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  96-43 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for the residuals of a 
right knee meniscectomy, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied the veteran a disability evaluation in 
excess of 10 percent for his service-connected residuals of a 
right knee meniscectomy.  A hearing was held at the RO in 
October 1996.  In a January 1997 hearing officer's decision, 
the disability evaluation assigned for this disability was 
increased to 20 percent.  

In December 1997 and December 1998, the Board remanded this 
matter to the RO for further development.  In a January 2000 
decision, the Board denied the veteran's claim for a 
disability evaluation in excess of 20 percent for the 
service-connected residuals of a right knee meniscectomy.  
Thereafter, the veteran appealed the Board's denial of the 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).

In June 2000, while the case was pending before the Court, 
the veteran's representative and VA's Office of General 
Counsel filed a joint motion requesting that the Court vacate 
the Board's January 2000 decision and remand the matter to 
the Board for further development and readjudication.

In July 2000, the Court granted the joint motion, vacated the 
Board's January 2000 decision, and remanded the case to the 
Board for compliance with the terms of the joint motion.  



REMAND

In the joint motion, the parties essentially direct that the 
Board obtain an additional medical evaluation in order to 
reconcile conflicting evidence regarding whether the veteran 
has arthritis of the right knee.  Resolution of that matter 
is relevant in this matter because, in addition to his 
current 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2000), the veteran could be entitled to a 
separate, additional evaluation for arthritis of the right 
knee.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) (in which the 
General Counsel of VA held that a veteran who has both 
arthritis and instability of the knee may receive separate 
ratings under Diagnostic Codes 5003 and 5207 when the veteran 
has limited knee motion to at least meet the criteria for 
a zero-percent rating under Diagnostic Code 5260 or 5261, or 
(consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§  4.40, 4.45 and 4.59) where there is probative 
evidence showing the veteran experiences painful motion 
attributable to his arthritis).  The Board also notes that, 
even if the veteran does not have arthritis, or such 
condition is not deemed a residual of his right knee 
meniscectomy, evaluation of his disability should include 
consideration of functional loss due to pain and other 
factors.  Hence, a remand is warranted so that the RO can 
arrange for the veteran to undergo further medical 
examination to obtain the findings necessary for an equitable 
resolution of the issue on appeal.

Moreover, to ensure that the examiner's review of the 
veteran's pertinent history is a fully informed one, the RO 
should obtain and associate with the claims file all 
outstanding pertinent medical records.  The record reflects 
that the veteran has received medical treatment both from the 
VA Medical Center (VAMC) in Cleveland, Ohio, and from Akron 
General Medical Center, a private facility.  The RO should 
undertake necessary development to obtain all outstanding 
records from both of these facilities, as well as from any 
other source(s) or facility(ies) identified by the veteran.  
The Board emphasizes, moreover, that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Finally, the Board notes that, since the Court's June 2000 
order, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which, 
among other things, redefines the obligations of VA with 
respect to the duty to assist.  On remand, the RO should not 
only undertake the development requested herein, but also 
ensure that all development and notification requirements of 
the Act are complied with.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the record all outstanding pertinent 
medical records from the Cleveland VAMC 
and Akron General Medical Center, as well 
as any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be noted in the veteran's claims file, 
and he and his representative should be 
so notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession.  

2.  After associating with the claims 
file all records received pursuant to the 
above-requested development, the veteran 
should be scheduled for a VA orthopedic 
examination to ascertain the nature and 
severity of his service-connected 
residuals of a right knee meniscectomy.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to, and be reviewed by, 
the examiner.  All indicated tests and 
studies, to specifically include X-ray 
studies, should be accomplished and 
documented, and all clinical findings 
should be reported in detail.  

The examiner should specifically indicate 
whether the veteran suffers from right 
knee arthritis, and, if so, whether it is 
at least as likely as not that such 
condition is a residual of the veteran's 
right knee meniscectomy.  If the 
veteran's right knee arthritis is not 
deemed related to his service-connected 
meniscectomy, the examiner should also 
indicate whether it is possible to 
separate the effects of the two 
conditions.  Regardless of the resolution 
of the foregoing questions, the following 
additional findings should also be 
rendered with respect to knee as a whole 
(to include arthritis) or the currently 
service-connected residuals of a 
meniscectomy, alone (as appropriate):  

The examiner should fully describe any 
pain on motion, weakened movement, excess 
fatigability, and incoordination during 
the examination.  The examiner should 
also provide an opinion as to whether, 
and to what extent, any such factors 
could result in additional functional 
limitation during flare-ups or when the 
right knee is used repeatedly.  If 
feasible, the additional functional 
limitation should be portrayed in terms 
of the degree of additional range of 
motion loss.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include, as necessary, citation to 
specific evidence of record), should be 
set forth in a typewritten report.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), and 00-92 (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

5.  After completion of all requested 
development, and after undertaking any 
further development deemed warranted by 
the record, the RO should consider 
whether, in light of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein, a higher evaluation for the 
service-connected residuals of a right 
knee meniscectomy is warranted.  The RO 
must consider and address whether 
separate evaluations are warranted for 
arthritis and instability, as well as the 
extent of functional loss due to right 
pain and other factors not contemplated 
in the relevant diagnostic codes 
considered.  The RO must provide full 
reasons and bases for its determinations, 
addressing all matters and concerns noted 
in this REMAND.

6.  Unless the benefits sought are 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a supplemental statement of the case and 
be given an opportunity to submit written 
or other argument in response thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
comply with the Court's order and the joint motion; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



